DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 10 is objected to because of the following informalities.  Appropriate correction is required.
In claim 10, it appears this claim should be deleted as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends since the “rotating object” has already be claimed and is a limitation in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2007/0107937 (Sugiura).


With regards to claim 2, Sugiura further discloses a vibration calculating unit configured to calculate vibration of the rotating object based on signals output from the first sensor and the second sensor.  (See, paragraph [0075]).
With regards to claim 4, Sugiura further discloses the claimed features in the claim along with the equation 2.  (See, paragraph [0054]; equation 8)
With regards to claim 5, Sugiura suggests in paragraphs [0076],[0077] how an artisan of ordinary skill in the art would be able to derive the claimed equation 3 without departing from the scope of the invention.
With regards to claim 6, Sugiura further discloses the claimed features in the claim along with the equation 4.  (See, paragraphs [0075],[0077])
With regards to claim 7, Sugiura further discloses the claimed features in the claim along with the equation 5.  (See, paragraph [0048]; equation 4).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0107937 (Sugiura) in view of KR 2012/0068219 (Kim et al.).
With regards to claim 3, Sugiura does not disclose the claimed features in the claim along with equation 1.
Kim et al. discloses a torsional vibration  measuring apparatus comprising, as illustrated in Figures 1-3, a vibration measurement device 110 comprising a first sensor 114a provided at a measurement surface of a rotating object 112 (e.g. propulsion shaft); a second sensor 114b provided at the measurement surface such that the second sensor is rotationally symmetrical with respect to the first sensor by 180 degrees about the rotational axis line (as observed in Figure 2); calculating displacement of the measurement surface around a rotational axis line by integrating aƟ determined based on the equation aƟ = (ay1 + ay2)/2/r (paragraphs [0037],[0038] of translation).  (See, paragraphs [0021] to [0052] of translation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the teachings of Sugiura to the system of Sugiura to calculate displacement of the 
With regards to claim 8, Kim et al. further discloses an abnormality detecting unit configured to detect an abnormality of the relating object by comparing information about vibration of the rotating object acquired in advance and information about vibration obtained by the vibration calculating unit.  (See, paragraph [0040] of translation).
With regards to claim 9, Kim et al. further discloses the first sensor 114a and the second sensor 114b measure strain of the measurement surface (e.g. strain gage type accelerometer; [0030] of translation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Guru, Donolo, Ikejiri, Orman, Kar, Heda, Hasegaw, are related to vibration measurement system having a first sensor measuring acceleration along multi-axis and a second sensor measuring acceleration along multi-axis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861